                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES MURRAY and NINA MURRAY,

                     Plaintiff,
     V.                                           3:19-CV-228
                                                  (JUDGE MARIANI)
DOWNS RACING, LP, t/d/b/a
MOHEGAN SUN AT POCONO DOWNS,
and MOHEGAN COMMERCIAL
VENTURES, PA,LLC

                     Defendants.

                                          ORDER

     AND NOW, THIS           / 2-' it DAY OF JULY, 2021 , for the reasons set forth in this
Court's accompanying memorandum opinion, IT 15 HEREBY ORDERED THAT:

  1. Plaintiffs' Motion in Limine to Preclude Evidence of Mr. Murray's Drinking and/or

     Intoxication (Doc. 43) is GRANTED IN PART AND RESERVED IN PART as follows :

          a. Plaintiffs' request that any character or opinion evidence related to Mr.

             Murray's "drinking proclivities" be excluded is GRANTED.

          b. The Motion is RESERVED UNTIL TIME OF TRIAL in all other respects.

  2. Plaintiffs' Motion in Limine to Preclude Improper Lay Witness Testimony (Doc. 45) is

     RESERVED UNTIL TIME OF TRIAL.

  3. Plaintiffs' Motion in Limine to Preclude Testimony or Other Evidence Describing the



     TIME OF TRIAL.


                                                                 ni
                                                          I---1.\U.-tn·,...

                                                  United States District Judge
